—Order, Supreme Court, New York County (Richard Braun, J.), entered on or about February 8, ,1996, which, during trial, dismissed the complaint and the third-party complaint, unanimously affirmed, with costs. Appeal from order, same court (Karla Moskowitz, J.), entered on or about December 1, 1995, which precluded plaintiff from presenting psychiatric evidence at trial, unanimously dismissed, without costs, as moot.
Plaintiff’s various claims were properly dismissed upon the basis of his representation at trial that he was not proceeding on certain claims, his earlier withdrawal with prejudice of anothér claim, and prior orders dismissing the remaining claims (see, Public Adm’r of County of N. Y. v Frota Oceanica Brasileira, 222 AD2d 332, lv dismissed 88 NY2d 920; Ford Motor Credit Co. v Colonial Funding Corp., 215 AD2d 435, 436; see also, Siegel, NY Prac § 448, at 679-680 [2d ed]). Concur — Sullivan, J. P., Rosenberger, Williams and Andrias, JJ.